Citation Nr: 1618085	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-27 926A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for sleep apnea. 
 
2.  Entitlement to service connection for a right leg disorder secondary to a lumbosacral strain.  
 
3.  Entitlement to service connection for a left leg disorder secondary to a lumbosacral strain.  
 
4.  Entitlement to a rating higher than 40 percent for hypertension prior to September 26, 2008. 
 
5.  Entitlement to a rating higher than 40 percent for hypertension since September 26, 2008.  
 
6.  Entitlement to a rating higher than 40 percent for a lumbosacral strain.
 
7.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease prior to July 2, 2015.  
 
8.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease since July 2, 2015. 
 
9.  What evaluation is warranted for left knee osteoarthritis prior to July 2, 2015. 
 
10.  What evaluation is warranted for left knee osteoarthritis since July 2, 2015.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1980 to February 1981 and from November 1987 to August 1990.  He also served in the reserve.  
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by various Department of Veterans Affairs (VA) Regional Offices (RO).  The case was certified to the Board by the New York, New York RO.
 
In December 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
During the December 2015 hearing the Veteran attempted to raise the issues of entitlement to dependency benefits for his parents, entitlement to service connection for a bilateral hip disability to include as secondary to a lumbosacral strain, and entitlement to service connection for plantar fasciitis.  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  
 
The issues of entitlement to service connection for lower extremity disorders, to include secondary to a lumbosacral strain; entitlement to a rating higher than 40 percent for hypertension since September 26, 2008; and entitlement to a ratings higher than 10 percent for arthritis of each knee since July 2, 2015 are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  Prior to September 26, 2008, hypertension was not manifested by a diastolic pressure that was predominantly 130 or more.  
 
2.  A lumbosacral strain is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  
 
3.  Prior to July 2, 2015, right knee degenerative joint disease was not manifested by either extension limited to 15 degrees or flexion limited to 30 degrees. 
 
4.  Prior to July 2, 2015, osteoarthritis of the left knee was not manifested by either extension limited to 15 degrees or flexion limited to 30 degrees.
 

CONCLUSIONS OF LAW
 
1.  The criteria for a rating higher than 40 percent for hypertension prior to September 26, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).
 
2.  The criteria for a rating higher than 40 percent for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).
 
3.  The criteria for a rating higher than 10 percent for right knee degenerative joint disease prior to July 2, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).
 
4.  The criteria for a rating higher than 10 percent for left knee osteoarthritis prior to July 2, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2006 and March 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Ratings 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Hypertension 
 
The Veteran appeals the denial of entitlement to a rating higher than 40 percent for hypertension prior to September 26, 2008.  His disability is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Code a 40 percent rating is warranted for hypertension when diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.   38 C.F.R. § 4.104.
 
The Board finds that the criteria for entitlement to a rating higher than 40 percent for hypertension prior to September 26, 2008 have not been met.  To that end, the September 2005 VA examination disclosed blood pressure readings of 136/88, 140/80 and 130/86.  The September 2008 VA examination disclosed blood pressure readings of 151/88, 165/80 and 165/80.  A review of the Veteran's voluminous outpatient records also reveals no evidence that the appellant, at any time, demonstrated a diastolic pressure that was predominantly 130 or more.  Indeed, the vast majority of the readings do not support the rating currently in effect.  Hence, the evidence of record preponderates against entitlement to a rating higher than 40 percent prior to September 26, 2008.  Accordingly, the claim is denied.  
 
Lumbosacral Strain 
 
The Veteran appeals the denial of entitlement to a rating higher than 40 percent for lumbosacral strain.  His disability is rated under Diagnostic Code 5237.  
 
Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.
 
After reviewing the record, the Board that the evidence preponderates against entitlement to a rating higher than 40 percent for a lumbosacral strain.  In this regard, the September 2005 and September 2008 VA examinations disclosed evidence of motion in each plane of movement, i.e, the appellant was able to forward flex, extend backward, flex laterally from side to side, and rotate from side to side even following repetitive motions.  Hence, at neither examination was ankylosis, let alone unfavorable ankylosis of the entire thoracolumbar spine ever shown.  

While the July 2015 VA examination disclosed a diminished range of motion in each plane of lumbar movement, and while the Veteran reportedly was unable to perform repetitive movement testing due to pain, at no time, and at no examination, was unfavorable ankylosis of the entire thoracolumbar spine ever diagnosed.  That finding is corroborated by the voluminous VA outpatient records which also reveal absolutely no evidence of unfavorable ankylosis affecting the entire thoracolumbar spine.
 
While pain, weakness, lack of endurance and fatigability significantly limited functional ability with repeated use over a period of time, and while incoordination was a factor during flare ups, the degree of incoordination never approached the degree of impairment that is shown by unfavorable ankylosis of the entire thoracolumbar spine.

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7. Neither the lay or medical evidence, however, reflects that the requirements for a rating higher than 40 percent have been met. 
 
The Board also finds that entitlement to a higher rating is not warranted based on incapacitating episodes.  Initially, the Board observes that there is a specific Diagnostic Code for a lumbosacral strain, i.e., Diagnostic Code 5237.  As such, the Board must use the rating criteria for that disorder, and not rate the appellant's back disorder such analogous Diagnostic Codes such as 5243, the code for an intervertebral disc syndrome.  Copeland v. McDonald, 27 Vet.App. 333 (2015).  

Assuming, however, that the Board should look at other Diagnostic Codes, the evidence shows that during the July 2015 VA examination the Veteran was noted to have had episodes of acute signs and symptoms due to an intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Episodes of bedrest having a total duration of at least six weeks during the past 12 months were reported.  Significantly, the VA examiner stated that this medical history was described by the Veteran only.  The examiner did not find this history to be corroborated by the evidence of record.  Accordingly, while the Veteran reported a history of incapacitating episodes, there is no evidence that bed rest was prescribed by a physician and treated by a physician during this time frame.  In light of the absence of contemporaneously prepared evidence demonstrating any episodes of physician prescribed bed rest due to an intervertebral disc syndrome, the Board finds that a higher rating under the rating for an intervertebral disc syndrome based on incapacitating episodes is not warranted.
 
The question whether any lower extremity neurologic disorder is part of the service connected lumbosacral strain is the subject of the remand below.  

While the Board is mindful that the July 2015 VA examiner noted the Veteran appears to have urinary incontinence from neurologic origin per history, the examiner also noted that an April 2015 urology revealed no evidence of urinary incontinence symptoms related to the back.  
 
Knees 
 
The Veteran appeals from the rating decision assigning initial 10 percent ratings for right knee degenerative joint disease, and left knee osteoarthritis.  His knee disabilities are rated under Diagnostic Codes 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5261 addresses limitation of extension of the knee. 
 
Under Diagnostic Code 5261, a 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Id.

The Board acknowledges that the Veteran's right knee degenerative joint disease previously had been rated as 10 percent disabling under Diagnostic Codes 5010-5260 (limitation of flexion).  The RO, however, has rerated the Veteran's right knee degenerative joint disease as 10 percent disabling under the provisions of Diagnostic Codes 5010-5261 (limitation of extension).  Although the RO has rerated the Veteran's right knee degenerative joint disease, there are no due process considerations that prevent adjudication of this matter.  As the RO has found a more appropriate rating code for rating the Veteran's right knee degenerative joint disease and there has been no change in the rating assigned, there are no due process matters to further address.  To that end, VA's Office of General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) (2015) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  There further has been no reduction in the amount of compensation payable for the right knee but rather the assignment of the Diagnostic Code that is most appropriate.  The Board will now address the merits of the claim.  
 
The July 2006 VA examination disclosed left knee flexion to 120 degrees and full extension.  The Veteran reportedly was unable to complete range of motion testing of the right knee due to pain.  Right knee extension was full.  

The March 2009 VA examination disclosed active right knee motion from 10 to 60 degrees and active left knee motion from 10 to 70 degrees.  In a February 2011 outpatient treatment record, the Veteran was noted to demonstrate knee flexion to 80 degrees.  
 
The July 2015 VA examination disclosed right knee motion from 0 to 125 degrees.  Left knee motion was from 0 to 130 degrees.  Pain was cited as the cause for functional loss.  There was no additional functional loss or range of motion after three repetitions.  

In light of the evidence outlined above, while there was objective evidence of pain with active motion and after repetitive motion, there is no evidence that extension in either knee was limited to 15 degrees at any time.  Rather, left and right knee extension has been limited to at most 10 degrees.  Further, there is no evidence that either knee was manifested by a limitation of flexion to 30 degrees at any time.  Hence, there is no basis under either Diagnostic Code 5260 or 5261 for an increased rating.

In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca.  Even when considering these factors, the Veteran is not shown to have the functional equivalent of extension limited to 15 degrees or flexion limited to 30 degrees. 

The Board also considered whether a higher and/or separate rating is warranted under other Diagnostic Codes for rating the knees.  The use of another Diagnostic Code, however, would require a rating by analogy, and the law is clear that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland, 27 Vet.App. at 337.  Diagnostic Codes 5003 and 5010 specifically pertain to arthritis.  Hence, the appellant's arthritis must be evaluated based on the nature and extent of any limitation of motion as detailed in Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Hence, there is no basis to explore rating the disorders under another code.

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated due to pain.  The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The most probative evidence is that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned ratings are warranted and no more.  
 
The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
 
ORDER
 
Entitlement to a rating higher than 40 percent for hypertension prior to September 26, 2008 is denied.  
 
Entitlement to a rating higher than 40 percent for a lumbosacral strain is denied.  
 
Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee prior to July 2, 2015 is denied.   
 
Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee prior to July 2, 2015 is denied. 
 

REMAND
 
The Veteran claims entitlement to service connection for bilateral lower extremity disorders to include secondary to his service connected lumbosacral strain.  The evidence shows that the appellant has been diagnosed with bilateral lumbar radiculopathy.  Significantly, the appellant also suffers from currently nonservice connected intervertebral disc syndrome, nonservice connected spinal stenosis, and nonservice connected degenerative joint disease of the hips.  The Board also notes that in July 2006, a VA examiner noted a history of peripheral neuropathy secondary to alcoholism.  
 
While the appellant was provided a VA examination in July 2015, that examiner did not address the etiology of any lower extremity disorder, to include whether any such disorder was caused or aggravated by the service connected lumbosacral strain.  Given this fact, and the appellant's testimony that doctors have linked his lower extremity pain to his service connected disorder, further development is in order.  
 
The Veteran appeals the denial of service connection for sleep apnea.  He claims that back pain caused him to develop obstructive sleep apnea.  The Veteran has not been afforded a VA examination in relation to this claim.  Accordingly, a remand is warranted to obtain an opinion on this matter.  
 
During his December 2015 hearing, the Veteran indicated that his hypertension has increased in severity since his last VA examination.  Hypertension was last formally examined for compensation purposes in September 2008.  While the appellant has not offered any clinical evidence verifying his assertion that hypertension is more severely disabling, he argues that health care providers have advised him that both diastolic and systolic pressure readings exceed 200.  Hence, the records should be updated, and the appellant provided an examination.
 
Also, although the Veteran was afforded a VA examination in July 2015, during his December 2015 hearing he indicated that he could not extend his knees.  As the Veteran has expressed that his knee disability has worsened, the Board finds that another VA examination is warranted.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The appellant should be contacted and requested to identify by name all health care providers who have informed him that it is at least as likely as not that lower extremity radiculopathy is either caused or permanently aggravated by his service connected lumbosacral strain.  He should also identify any health care provider who has treated his hypertension, and knee disorders since May 2015.  Thereafter, the RO should undertake all appropriate development to secure pertinent records.
 
2.  Thereafter, the RO should provide access to the appellant's claims folder, to include all VBMS and Virtual VA records, to a neurologist in order to secure an opinion addressing the etiology of any diagnosed lower extremity radiculopathy.  The neurologist is advised that the appellant is service connected for a lumbosacral strain.  The appellant is not currently service connected for an intervertebral disc syndrome, spinal stenosis, degenerative joint disease of the hips, and/or alcoholism.  Following a review of all of the evidence of record the neurologist must opine whether it is at least as likely as not that any lower extremity neurological disorder in either lower extremity is caused by a lumbosacral strain?  If not, is it at least as likely as not that any lower extremity neurological disorder in either extremity is permanently aggravated by a lumbosacral strain?  A complete rationale must be provided for any opinion offered.  
 
If the neurologist finds that a new examination must be conducted to answer these questions that examination should be scheduled.  
 
If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea. Access to VBMS and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's sleep apnea was caused by service.  If not, is at least as likely as not that the Veteran's sleep apnea was caused and/or aggravated by his lumbosacral strain and/or adjustment disorder with depressed mood.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4.  Schedule a VA examination to determine the current severity of the Veteran's hypertension.  The examiner must be provided access to VBMS and Virtual VA.  In accordance with the latest worksheets for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.
 
5.  Schedule the Veteran for a VA compensation examination to determine the severity of his left and right knee arthritis.  The examiner must be provided access to VBMS and Virtual VA.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202(1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which point in the arc of motion pain begins.  A complete rationale should be provided for any opinion expressed. 

6.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
7.  Thereafter, the AOJ should readjudicate the claims.  If any claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


